Citation Nr: 0621984	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  03-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 for 
degenerative changes in the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Des Moines, Iowa.

To establish jurisdiction over the issue of § 1151 
compensation for degenerative changes in the cervical spine, 
the Board must first consider the issue of whether new and 
material evidence has been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7104 (2005).  The Board must proceed in 
this fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
Therefore, the issue before the Board is whether new and 
material evidence has been received to reopen the claim for § 
1151 compensation for degenerative changes in the cervical 
spine.

The reopened claim for compensation under 38 U.S.C.A. § 1151 
for degenerative changes in the cervical spine is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the appeal of this claim has been 
completed.

2.  By rating decision in May 1997, the RO determined that 
new and material evidence had not been received to reopen a 
claim for compensation under 38 U.S.C.A. § 1151 for a chronic 
back disorder; the veteran did not perfect an appeal.

3.  Some of the evidence submitted since the May 1997 rating 
decision pertinent to the claim for compensation under 38 
U.S.C.A. § 1151 for a chronic back disorder bears directly 
and substantially on the specific matter under consideration 
because it is not cumulative and redundant and it is by 
itself or in combination with other evidence, so significant 
that it must be considered in order to finally decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision that denied an application 
to reopen a claim for 38 U.S.C.A. § 1151 compensation for a 
chronic back disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  Evidence received since the May 1997 rating decision 
denying an application to reopen a claim for 38 U.S.C.A. § 
1151 compensation for a chronic back disorder is new and 
material; accordingly, the claim for compensation under 38 
U.S.C.A. § 1151 for degenerative changes in the cervical 
spine is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in June 2002.  As previously 
noted, the original RO decision that is the subject of this 
appeal was entered in October 2001, which was after the 
enactment of VCAA.  In Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  Although the RO 
could have and should have provided the veteran with VCAA 
notice prior to the initial unfavorable decision, the Board 
finds the error to be non-prejudicial in this case.  VA 
obtained all records identified by the appellant and afforded 
him with multiple thorough medical examinations and opinions.  
The appellant has had the full opportunity to present 
evidence and argument, and has submitted a number of 
statements to support his claim.  In addition, the Court 
acknowledged that the VA Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant; the Court noted that the doctrine of harmless 
error is to be used "when a mistake of the administrative 
body is one that clearly had no bearing on the procedure used 
or the substance of decision reached" (quoting Braniff 
Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 1967)).  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").  

Following the VCAA notice sent in June 2002, the RO sent two 
additional notices in May and December 2003.  The December 
2003 notice complies with all four requirements in 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in that it: (1) informs 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informs the 
claimant about the information and evidence that VA will seek 
to provide; (3) informs the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) requests or tells the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

The Board concludes that the discussions in the October 2001 
rating decision and the June 2003 Statement of the Case (SOC) 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the SOC informed the veteran of the 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board notes 
that the SOC inadvertently provided the version of 38 C.F.R. 
§ 3.156 applicable to claims filed after August 30, 2001; 
however, the RO provided the veteran with the correct 
requirements for reopening based on new and material 
evidence, and applied the correct standard in the October 
2001 rating decision.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate the claim addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
afforded the veteran VA medical examination in May 2003, 
which addressed the nature and etiology of the veteran's back 
disability.  This evaluation is adequate for rating purposes; 
there is sufficient medical evidence of record to make a 
decision on the claim on appeal.  There is no duty to provide 
another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim to reopen.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

As the claim to establish entitlement to compensation under 
38 U.S.C.A. § 1151 for degenerative changes in the cervical 
spine is reopened herein, there would be no benefit to the 
veteran to remand the case to the RO for further compliance 
with the VCAA.  However, as the reopened claim must be 
remanded for other reasons, the Board will take this 
opportunity to request that updated and complete VCAA 
notification and assistance be undertaken.

Law and Regulations

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under 


consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the Court, in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The Gardner decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, see Brown v. Gardner, 513 U.S. 
115 (1994).  The United States Supreme Court, in affirming 
the Court's decision, held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Id.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack 


of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care, or an unforeseen event.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  § 3.358(c)(3).

The Board reiterates that VA received this claim in December 
2000.  As noted above, the amended version of 38 U.S.C.A. 
§ 1151 has added the requirement that there must be evidence 
showing that the additional disability for which benefits are 
sought was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or 


medical or surgical treatment upon which the claim is based 
to the veteran's condition after such care or treatment.  
38 C.F.R. § 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in written statements, 
VA records for treatment from 1974 to 2003, VA examination 
reports, Social Security Administration records, and medical 
articles.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

At the time of the May 1997 rating decision the pertinent 
evidence of record showed the veteran had undergone a left 
first rib resection in December 1976, which presented a 
surgical complication determined to be a transection of the 
C8 nerve root prior to its jointing the T1 nerve root to form 
the interior trunk.  Extant evidence also showed the veteran 
had complaints of severe neck pain radiating down the left 
arm following the operation; he also complained of numbness.  
Interpretation of a myelogram in 1988 was essentially 
negative, showing mild anterior extradural defects at C5-6 
and C6-7 levels from minimal degenerative changes, which were 
of no clinical significance.  Interpretation of an X-ray of 
the cervical spine in 1988 revealed degenerative joint 
disease in the cervical spine.  A VA examination in 1988 also 
concluded with a diagnosis of polyarthritis; rule out 
rheumatoid arthritis, osteoarthritis and/or synovitis.  
Interpretation of a February 1996 MRI (magnetic resonance 
imaging) noted a central disc herniation at C3-4 with 
deformity of the cord and a posterior osteophyte at C6-7 
causing flattening of the cord and narrowing of the left 
corresponding intervertebral foramen.  Thus, the evidence 
extant in May 1997 established an additional disability, as 
there was no diagnosis of degenerative joint disease prior to 
1988.

There were no medical opinions that related the disc 
pathology or arthritis to the veteran's left first rib 
resection or other treatment received by the VA.  The extant 
record in May 1997 included a February 1988 opinion from 
G.E.B., M.D., who attributed the veteran's chronic C8-T1 
radiculopathy to the surgical complication with transection 
of the C8 nerve root, but he did not attribute any 
degenerative changes to the surgical complication.  In fact, 
he mentioned in the same February 1988 report that the recent 
myelogram was essentially normal.   

Since the May 1997 rating decision and after the veteran's 
application to reopen his claim for § 1151 compensation for 
degenerative changes in the cervical spine, the following 
evidence was associated with the claims file:  Social 
Security Administration disability records, VA outpatient 
records from 2002 to 2003 and VA examination dated in May 
2003.  The evidence shows that the degenerative changes in 
the veteran's neck have continued to evolve, with 
interpretation of a June 2001 myelogram and CT scan of the 
cervical spine showing minimal central posterior disc bulging 
at C2-3 and C3-4, and posterolateral disc protrusions 
minimally not excluded bilaterally at C4-5 and C5-6, with 
some bony foraminal narrowing at several levels.  The records 
also show extensive surgical history, including a 
foraminotomy C-7 (left) in 1996, an anterior cervical 
diskectomy and fusion with plate C4-5, C5-6 in 1999, and a 
laminectomy C3, C4, C5, and C6 in 2000.  All of this evidence 
is cumulative and/or redundant because at the time of the May 
1997 rating decision, the record included a 1996 MRI and 
myelogram from a private medical provider, who interpreted 
the MRI to show cervical disc disease at a few levels, most 
prominent at C6-7 and C5-6, and the myelogram to show 
spondylosis at C5-6.  In essence, a degenerative disc and 
joint disability of the cervical spine had already been 
established at the time of the May 1997 rating decision.  

The crux of the May 1997 decision to deny benefits was the 
absence of competent evidence that showed a relationship 
between the left first rib resection with the nerve injury 
that ensued, and any degenerative processes in the cervical 
spine.  The only medical opinion of record that addresses 
this issue is that of the March 2003 VA examiner.  She opined 
it is less likely than not that the first rib resection 
caused the veteran to have degenerative changes of the 
cervical spine.  She also concluded that the degenerative 
changes of the cervical spine were less likely than not due 
to the result of carelessness, negligence, lack of proper 
skill.  As the VA examiner's opinion addresses required 
elements of a § 1151 claim not previously addressed, it bears 
directly and substantially on the specific matter under 
consideration, and is neither cumulative nor redundant.  By 
itself, this medical evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In this regard it is pertinent to note that the 
United States Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  Since new and material 
evidence has been received, the claim for compensation under 
§ 1151 for degenerative changes in the cervical spine is 
reopened.

ORDER

New and material evidence has been received to reopen the 
claim for compensation under 38 U.S.C.A. § 1151 for 
degenerative changes in the cervical spine; the appeal is 
allowed to this extent only.

REMAND

A review of the record indicates that copies of VA treatment 
records were added to the claims file in August 2003.  While 
some of these treatment notes are duplicative of those 
already of record, some are not.  Among those that are new 
are a July 2003 record of treatment at the primary care 
clinic at the Iowa City VA medical center for back pain with 
radiation to the left upper extremity and an August 2003 
record of treatment from the VA pain clinic at the Iowa City 
VA medical center.  At the latter visit, the veteran was 
diagnosed as having "failed neck surgery syndrome with 
residual pain which is a combo of neuropathic and nociceptive 
pain."  These records are relevant to the issue on appeal, 
but have not been considered by the RO.  When additional 
pertinent evidence is received after a statement of the case 
has been issued and before the appeal is certified to the 
Board, a supplemental statement of the case will be furnished 
to the appellant and any representative.  38 C.F.R. 
§ 19.31(b)(1) (2005).  This was not done in the present case.  
The Board must conclude that further review of the evidence 
of record by the originating agency is necessary.  

The August 2003 treatment note identified above indicates 
that the veteran was to return to the pain clinic in three 
months.  The records of this and other VA treatment 
subsequent to the August 2003 clinic visit must be obtained 
and considered.  VA treatment records are considered to be 
constructively contained in the claims folder and must be 
obtained before a final decision is rendered.  Bell v. 
Derwinski,  2 Vet. App. 611, 613 (1992).

In the May 2003 addendum of the March 2003 VA examiner, it 
was indicated that the veteran's neurosurgical procedures 
were so complicated that the veteran deserved a neurosurgical 
evaluation.  However, the examiner noted that at the Iowa 
City VA facility, neurosurgical compensation and pension 
examinations were not available.  The aforementioned August 
2003 pain clinic note, from the Iowa city VA medical center, 
indicates that a neurosurgery evaluation was requested for 
possible surgical intervention for chronic neck pain.  Thus, 
it is not clear whether a neurosurgical evaluation would be 
available for the veteran at the Iowa City VA facility or 
whether another VA facility or private neurosurgeon would be 
available.  On remand, the AMC must take appropriate action 
to obtain a neurosurgical examination for rating purposes 
that clarifies the medical questions presented in this 
appeal.

Accordingly the issue on appeal is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), as 
well as any recent court decisions, are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The RO 
should insure that the provisions of 
Pelegrini v. Principi, 18 Vet. App. 112  
(2004) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) are fully complied 
with and satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for left rib 
resection/nerve injury/degenerative 
disease of the cervical spine since 
August 20, 2003.  After securing the 
necessary release, the RO should obtain 
these records, to specifically include 
all pertinent VA treatment records.

3.  The veteran should be afforded a VA 
neurosurgical examination (to include a 
fee basis examination, if required) to 
determine the nature, etiology and 
circumstances surrounding the development 
of degenerative changes in the cervical 
spine.  The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  

The examiner should provide an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or greater likelihood) 
that the veteran's degenerative changes 
of the cervical spine were caused by 
surgical treatment furnished the veteran 
in December 1976, i.e., a left first rib 
resection with transection of the C8 
nerve root prior to its joining the T1 
nerve root to form the interior trunk 
and, if so, (2) whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the degenerative changes 
in the cervical spine were caused by (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the surgical treatment; or (B) 
an event not reasonably foreseeable.  The 
examiner should attempt to reconcile the 
conclusions reached in the March 2003 
examination report and May 2003 addendum, 
to the extent possible.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include consideration of all 
evidence added to the record since the 
June 2003 statement of the case, and 
readjudicate the claim on appeal on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


